DETAILED ACTION
The Office Action is in response to the Applicant's reply filed November 24, 2020 to the Office action mailed on June 25, 2020.
Priority
This Application is a continuation of PCT/US2014/05187 International Filing Date: 8/20/2014 which claims domestic priority based on the US Provisional Application No. 61/868,073 filed on 8/20/2013.
However, Applicants have not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 or 119(e) as follows:
The later-filed application must be an application for a patent for an invention that is also disclosed in the prior application (the parent or original non-provisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2c 1077 (Fed. Circ. 1994).  
The disclosure of the prior-filed provisional Application No. 61/868,073 fails to provide adequate support for a compound having the formula of claims 40 and 41 wherein R1 is a C1-C4 alkoxyl or C1-C2 alkoxy respectively.  In particular, the provisional application fails to provide adequate support for a compound of formula (I) wherein R1 is a C2 alkoxy. Instead, the 1 can be methoxy and discloses compounds wherein R1 is a C3-C5 alkoxy (see page 32, sections [0106]-[0107] and page 51, Table 3, compound 27a-c of the provisional application).  
Accordingly, the instant claims 40 and 41 do not receive the benefit of the filing dates of the prior provisional applications to which the instant application claims priority.      
Withdrawn Rejections
The rejection of claims 21-27 and 29-41 under 35 U.S.C. 112, first paragraph is herein withdrawn.  

Response to Arguments
The arguments against the claims 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) not persuasive. The rejections are herewith maintained. Applicant argues the "C1-C4 alkoxy" in line 2 and "C1-C2 alkoxy" is supported in the specification.  However, Applicant does not have support for everything claimed.
The arguments against the claims 21-27 and 29-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hite et al. (US 5,028,629) in view of Steele et al. (Lipoxygenase Inhibitors as Potential Cancer Chemopreventives. Cancer Epidemiology, Biomarkers & Prevention. Vol. 8, 467–483, May 1999) is not persuasive. The rejections are herewith maintained. Applicant argues the primary reference does not teach treatment of cancer.  However, the primary reference does teach the compound is a 5-lipoxygenase inhibitor and secondary reference teaches that such inhibitors have potential use in cancer treatment. Therefore, a skilled artisan would have expected for a compound such a 5-lipoxygenase inhibitor taught by Hite et al. would also have use in 

Claim Rejections - 35 USC § 112

Second Paragraph Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 40 and 41 recites the limitation "C1-C4 alkoxy" in line 2 and "C1-C2 alkoxy" in line 1 respectfully.  There is insufficient antecedent basis for this limitation in the claim. Claim 60 does not recite that R1 includes alkoxy.  This is supported by paragraph [0022] of the provisional application that defines “alkoxy” as an alkyl attached to the remainder of the molecule via an 1 is –OR1A, wherein R1A is hydrogen or unsubstituted C1-C5 alkyl is disclosed separated in the instant specification (see e.g. page 118, section [0434]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 21, 23-27 and 29-44 are rejected under 35 U.S.C. 103 as being unpatentable over Hite et al. (US 5,028,629) in view of Steele et al. (Lipoxygenase Inhibitors as Potential Cancer Chemopreventives. Cancer Epidemiology, Biomarkers & Prevention. Vol. 8, 467–483, May 1999).
Hite et al. teach 5-lipoxygenase inhibitor, 2-(substituted)-N-hydroxy-N-alkylcinnamides of the formula I: 

    PNG
    media_image1.png
    94
    242
    media_image1.png
    Greyscale

Wherein R1 is C1-C4 alkyl, R2 can be a C1-C10- alkyl, n can be 1, and X can be phenyl (see abstract).  Hite et al. also teach a compound of formula I wherein R1 is methyl and X is phenyl (see columns 11-12, Table I, Ex. No. 24).  
	The compounds taught by Hite et al. differ from the instantly claimed compounds in that there is no methyl-substitution on the nitrogen in the instant claims and the instant claims require a single substitution on both phenyl rings.  For example, the closest instantly claimed compound to the prior art is a compound of formula (I) wherein R1 and R2 are methyl.  This compound differs from the compounds taught by Hite et al. in that Hite et al. teach the nitrogen is methyl-substituted and does not teach substitution on X when X is phenyl. 

Steele et al. teaches lipoxygenase inhibitors as potential cancer chemopreventives (generally reads on cancers, of claims 22-27, 31-34, 36-37, 44).

	However, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to substitute a hydrogen for the methyl on the nitrogen and to substitute a methyl group for one of the hydrogen groups on the phenyl ring.  It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Lincoln, 126 U.S.P.Q. 477, 53 U.S.P.Q. 40 (C.C.P.A. 1942); In re Druey, 319 F.2d 237, 138 U.S.P.Q. 39 (C.C.P.A. 1963); In re Lohr, 317 F.2d 388, 137 U.S.P.Q. 548 (C.C.P.A. 1963); In re Hoehsema, 399 F.2d 269, 158 U.S.P.Q. 598 (C.C.P.A. 1968); In re Wood, 582 F.2d 638, 199 U.S.P.Q. 137 (C.C.P.A. 1978); In re Hoke, 560 F.2d 436, 195 U.S.P.Q. 148 (C.C.P.A. 1977); Ex Parte Fauque, 121 U.S.P.Q. 425 (P.O.B.A. 1954); Ex parte Henkel, 130 U.S.P.Q. 474, (P.O.B.A 1960).   
	Thus, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art prior to the filing date of the invention.  
The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAYLA SOROUSH/Primary Examiner, Art Unit 1627